         Case 2:19-cv-00012-KOB Document 20 Filed 07/09/19 Page 1 of 2                           FILED
                                                                                         2019 Jul-09 AM 10:56
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT FOR
                  THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISON

JEREMY R. TOUMEY,                             *
                                              *
     Plaintiff,                               *
                                              *
v.                                            *         CIVIL ACTION NO. 2:19-cv-00012
                                              *
BIRMINGHAM URBAN AIR,                         *
LLC, et al.                                   *
                                              *
       Defendants.                            *


                           SATISFACTION OF JUDGMENT


       Comes now the Plaintiff, Jeremy R. Toumey, by and through his undersigned counsel,

and acknowledges that the judgment entered against Birmingham Urban Air, LLC is paid in full

and thereby satisfied this the 9th day of July, 2019.


                                              Respectfully Submitted,




                                              Garrett Dennis (ASB-1211-K40A)
                                              Attorney for Plaintiff



OF COUNSEL:

SHUNNARAH INJURY LAWYERS, P.C.
221 Longwood Drive SW
Huntsville, AL 35801
Phone:        (205) 983-8144
Facsimile:    (205) 983-8444
Email:        gdennis@asilpc.com
         Case 2:19-cv-00012-KOB Document 20 Filed 07/09/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all participating

counsel of record, listed below, by US mail, or E-mail:

George Gaston
Galloway Johnson Tompkins Burr & Smith
63 S. Royal Street, Suite 302
Mobile, AL 36602




                                             Garrett Dennis (ASB-1211-K40A)
                                             Attorney for Plaintiff
